internal_revenue_service department of the treasury index number 2702-dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-116946-98 date date re legend settlor a settlor b_trust charity x this is in response to your letter dated date and prior correspondence in which you request several rulings concerning the application of sec_2702 of the internal_revenue_code settlor a and settlor b propose to establish an irrevocable charitable_lead_unitrust trust under the trust terms the trustee is to pay for a term of years a specified percentage of the net fair_market_value of the trust corpus determined annually to a charitable recipient designated in the trust instrument charity x if at any time the charitable recipient does not qualify as an organization described in sec_170 sec_170 sec_2055 and sec_2522 of the internal_revenue_code the trustee is required to distribute the annual unitrust payment to one or more organizations that are qualified the unitrust_amount is to be paid annually at the end of each taxable_year the trust provides that the unitrust_amount is to be paid first from trust income and to the extent the income for the taxable_year is insufficient from principal at the end of the 12-year term any remaining income and corpus will be distributed to a_trust for the benefit of settlors’ grandchildren the trust also provides for a daily proration of the unitrust_amount for a short taxable_year and the year of termination a third party will be the trustee of trust the trust provides that the trustee may not make any distribution to a charitable recipient of which settlor a or settlor b are officers or fiduciary or to any organization over which the settlors have the power to direct the disposition of funds for charitable purposes unless the by-laws of the organization are structured such that the gifts are segregated administered and distributed by a separate fund committee article v of the trust provides that the trustee shall not engage in any act of self-dealing as defined in sec_4941 of the code nor make any taxable_expenditures as defined in sec_4945 of the code except to the extent provided in sec_4947 of the code the trustee shall not retain any excess_business_holdings as defined in sec_4943 of the code which would subject the trust to tax under sec_4944 of the code or retain assets which would if acquired by the trustee subject the trust to tax under sec_4944 settlors have requested the following rulings the settlors will not retain an interest in the trust within the meaning sec_2702 and the regulations thereunder the value of the unitrust_interest payable to charity and the remainder_interest is determined under the valuation principles and methodology of sec_7520 and sec_664 sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2522 provides that in computing an individual's taxable_gifts for the calendar_year a deduction shall be allowed for the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific educational_purposes and certain other fraternal organizations sec_2522 provides that where a transfer is made to both a charitable and a noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift unless in the case of interests other than charitable_remainder interests such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 states that the term unitrust_interest means the right pursuant to the instrument of transfer to receive a payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest in computing the net fair_market_value of the property which funds the unitrust_interest all assets and liabilities shall be taken into account without regard to whether particular items are taken into account in determining the income from the property the net fair_market_value of the property which funds the unitrust_interest may be determined on any one date during the year or by taking the average of valuations made on more than one date during the year provided that the same valuation_date or dates and valuation methods are used each year payments under a unitrust_interest may be paid for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at such date sec_25_2522_c_-3 provides that the amount of the deduction in the case of a contribution of a partial interest in property to which sec_2522 applies is the fair_market_value of the partial interest on the date of gift the fair_market_value of an annuity life_estate term_for_years remainder reversion or unitrust_interest is its present_value sec_25_2522_c_-3 provides that the present_value of a unitrust_interest is to be determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_25_2702-1 captioned charitable_lead_trust provides that sec_2702 does not apply to a transfer in trust if the only interest in trust other than the remainder_interest or a qualified annuity or unitrust_interest is an interest that qualifies for a deduction under sec_2522 based upon the facts submitted and the representations made we conclude that the charitable interest in trust is a unitrust_interest within the meaning of sec_2522 and the regulations thereunder and qualifies for a gift_tax_charitable_deduction under sec_2522 accordingly we conclude that sec_2702 does not apply to the proposed charitable_lead_unitrust see sec_25_2702-1 further the present_value of the charitable_lead_unitrust interest and remainder_interest is to be determined using the appropriate interest rate prescribed under sec_7520 and the methodology used in sec_1_664-4t of the income_tax regulations except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
